In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00037-CR
______________________________


CHRISTOPHER DAMONE DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 29009-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Christopher Damone Davis entered a plea of guilty, without a plea agreement, to the
indictment charging him with possession of a controlled substance with intent to deliver.
  On
January 20, 2004, the trial court rendered judgment against Davis and sentenced him to twenty-five
years' confinement.  On that same day, after sentencing, Davis signed a waiver of his right to file a
motion for new trial and his right of appeal.  The trial court's certification of Davis' right of appeal
reflects such a waiver. 
            A criminal defendant is given the right of appeal.  Tex. R. App. P. 25.2.  A defendant in a
noncapital felony case is also given the right to waive any right secured to him by law.   Tex. Code
Crim. Proc. Ann art. 1.14 (Vernon Supp. 2004).  Since Davis, represented by appointed counsel,
signed the waiver of his right of appeal after the trial court pronounced judgment and sentence
against him, we treat this as a valid waiver of Davis' right of appeal.
 See Dorsey v. State, 84 S.W.3d
8, 10 (Tex. App.—Texarkana 2002, no pet.).  Davis' subsequent notice of appeal does not withdraw
or affect his prior waiver.  See id.; Ex parte Tabor, 565 S.W.2d 945, 946 (Tex. Crim. App. 1978).
            We are without jurisdiction over this matter.  Accordingly, we dismiss Davis' appeal.
 


                                                                        Josh R. Morriss, III
                                                                        Chief Justice

Date Submitted:          March 9, 2004
Date Decided:             March 10, 2004

Do Not Publish